Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                        No. 04-15-00805-CR

                                    Edward James DWYER, Jr.,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. B14-568
                          Honorable M. Rex Emerson, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, the trial court’s judgment is trial court’s
judgment is AFFIRMED.

       SIGNED July 26, 2017.


                                                   _____________________________
                                                   Luz Elena D. Chapa, Justice